Exhibit 10.1

FOURTH AMENDMENT TO REVOLVING CREDIT AGREEMENT

This FOURTH AMENDMENT TO REVOLVING CREDIT AGREEMENT (this “Agreement”), dated as
of October 3, 2017 (the “Effective Date”) by and among, HIGHLAND CAPITAL
MANAGEMENT L.P., a Delaware limited partnership, NEXPOINT MULTIFAMILY OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership, such parties being referred
to individually as a “Borrower” and collectively as the “Borrowers”), the banks
and financial institutions listed on the signature pages hereof as Lenders, and
KEYBANK NATIONAL ASSOCIATION, as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders.

RECITALS

WHEREAS, the Borrowers, the Lenders party thereto and the Administrative Agent
entered into that certain Revolving Credit Agreement dated as of April 7, 2016,
as amended by a First Amendment to Revolving Credit Agreement dated as of
August 19, 2016, as amended by a Second Amendment to Revolving Credit Agreement
dated as of April 7, 2017, as amended by a Third Amendment to Revolving Credit
Agreement dated as of June 30, 2017 (as further amended, restated, extended,
supplemented or otherwise modified in writing prior to the date hereof, the
“Credit Agreement”; unless otherwise defined herein, capitalized terms shall
have the meanings provided in the Credit Agreement);

WHEREAS, the Borrowers, the Administrative Agent and the Lenders desire to amend
the Credit Agreement in order to, among other things extend the Maturity Date to
October 16, 2017; and

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

AGREEMENT

1. Effective as of the Effective Date, the definition of “Maturity Date” in
Article 1 of the Credit Agreement is hereby deleted in its entirety and shall be
replaced by the following:

“Maturity Date” means October 16, 2017.

2. From and after the date of this Agreement, all references in the Loan
Documents to the Credit Agreement shall be deemed to be references to the Credit
Agreement after giving effect to this Agreement, and each reference to “hereof,”
“hereunder,” “herein” or “hereby” and each other similar reference and each
reference to “this Agreement” and each other similar reference contained in the
Credit Agreement shall from and after the date hereof refer to the Credit
Agreement after giving effect to this Agreement.

3. Each Borrower hereby represents and warrants that (1) it has the limited
partnership power and authority, and has taken all limited partnership action
necessary, to execute and deliver this Agreement and to consummate the
transactions contemplated hereby, (2) as of the Effective Date, the
representations and warranties of each Credit Party contained in Article 3 of
the Credit Agreement shall be true and correct in all material respects, with
the same force and effect as if made on and as of such date; except to the
extent that such representations and warranties specifically refer to any
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date, and (3) as of the Effective Date, no Event of
Default or Default has occurred and is continuing.



--------------------------------------------------------------------------------

4. This Agreement shall become effective as of the date first written above upon
the Administrative Agent’s receipt of counterparts to this Agreement, duly
executed and delivered, by the Borrowers, the Lenders party hereto, and the
Administrative Agent.

5. This Agreement may be executed in any number of counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute
one contract. Delivery of an executed counterpart of this Agreement by telecopy
or other electronic imaging means shall be effective as delivery of a manually
executed counterpart of this Agreement.

6. This Agreement shall be governed by and construed in accordance with the laws
of the State of New York.

7. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS CONSTITUTE THE ENTIRE CONTRACT
AMONG THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY AND
ALL PREVIOUS AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE
SUBJECT MATTER HEREOF.

[remainder of page intentionally left blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by a duly authorized officer as of the date first above written.

 

BORROWER:

 

HIGHLAND CAPITAL MANAGEMENT L.P., a Delaware limited partnership

 

By: Strand Advisors, Inc., its General Partner

        By:   /s/ James Dondero         Name:   James Dondero         Title:  
President

NEXPOINT MULTIFAMILY OPERATING

PARTNERSHIP, L.P., a Delaware limited partnership

 

By: NexPoint Multifamily Capital Trust, Inc., its General Partner

        By:   /s/ Matt McGraner         Name:   Matt McGraner         Title:  
COO/EVP – Investments

 

Accepted and Agreed:

 

GUARANTOR:

 

NexPoint Multifamily Capital Trust, Inc., a Maryland corporation

By:   /s/ Matt McGraner Name:   Matt McGraner Title:   COO/EVP – Investments



--------------------------------------------------------------------------------

Accepted and Agreed:

 

ADMINISTRATIVE AGENT:

 

KEYBANK, NATIONAL ASSOCIATION, as Administrative Agent,

By:   /s/ Christopher T. Neil Name:   Christopher T. Neil Title:   Senior
Relationship Manager

LENDER:

 

KEYBANK, NATIONAL ASSOCIATION

By:   /s/ Christopher T. Neil Name:   Christopher T. Neil Title:   Senior
Relationship Manager

 

4